Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 9 amended
Claims 16-20 withdrawn
Claims 1-15 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Layadi (PG Pub 2003/0038369 A1). 
Consider Claim 1, Layadi teaches the process of coating a substrate (abstract), where the substrate having feature (Fig. 2). Layadi teaches the coating/deposition of base layer/barrier layer (325/265) within the feature with metal such as titanium nitride (figure 2-3, [0025]). Layadi teaches the base layer (265/325) is deposited using CVD/PVD [0025] on the bottom portion of the feature (Fig. 3). Therefore, the bottom surface of the feature is defined by a base layer (265/325) (Fig. 3). 

    PNG
    media_image1.png
    443
    665
    media_image1.png
    Greyscale

Layadi teaches the coating of first layer of nucleation layer (410/270) on the base layer (figures 2–3, [0020], [0025]), where the first/nucleation layer is made from metal material such as tungsten [0021]. Layadi teaches the coating of a second layer of intermediate layer (510/275) made of metal such as titanium nitride [0021], where the second layer of metal is atop the first layer (figure 2 and figure 5). Layadi teaches the coating and the fulling of the feature with third layer of plug portion layer (610/280) with metal [0021] as seen in figure 2 and figure 6. Therefore, Layadi teaches a substrate having feature coated with first layer of metal (nucleation layer (270)), coating the second layer of metal atop the first layer (intermediate layer (275)), coating the third layer and filling the feature with metal atop the second layer (plug portion layer (280)) as seen in figure 2.
Although Layadi does not teach the removal of some of the second layer (275) of metal and some of the third layer of metal (280) as seen in the example shown in figure 2, however, Layadi teaches in a similar embodiment the process of removing second layer (410) and third layer (610) using CMP/chemical mechanical planarization process [0032].
Therefore, it will be obvious for skilled person in the art to remove portions of the second layer (275) and some portion of the third layer (280) in structure (200) of figure 2 to assist in assembling of structure (800) as an integrated circuit structure, as seen in figure 8. Leading to having the remaining portions of the second layer and the third layer flush with the top surface of the future (figure 2).
Additionally, Layadi teaches the base layer/barrier layer (325/265) is deposited on a wafer substrate (210) (figure 2, [0019]), where the wafer substrate and the semiconductor wafer substrate (page 4, claim 13).

    PNG
    media_image2.png
    575
    691
    media_image2.png
    Greyscale

Consider Claim 5, Layadi teaches the first layer (nucleation layer (270)) made of metal material such as tungsten (figure 2, [0025]), second layer (intermediate layer (275)) made of metal material such as titanium nitride (figure 2, [0021]), third layer (plug portion layer (280)) made of metal material such as tungsten (claim 16). 
Consider Claim 6, Layadi teaches the feature is via [0020].
Consider Claim 7, Layadi teaches the first/nucleation layer have a thickness of 20-200 nm [0026]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 8, Layadi teaches that the deposition processed in a single multi-chamber cluster tool [0032], and where the CMP/chemical mechanical planarization process is known to be a stand-alone system outside the single multi-chamber.
Consider Claim 9, Layadi teaches the previously taught in claim 1. Additionally, Layadi teaches the use of a CMP to remove the second layer and the third layer to have the remaining portion of the second layer and the third layer flush with each other along the sidewalls of the future (figure 2), where it will be obvious for skilled person in the art that during the CMP process, to some degree, some portions of the sidewalls of the future are removed, with reasonable expectation of success. 
Consider Claim 13, Layadi teaches the first layer (nucleation layer (270)) made of metal material such as tungsten (figure 2, [0025]), second layer (intermediate layer (275)) made of metal material such as titanium nitride (figure 2, [0021]), third layer (plug portion layer (280)) made of metal material such as tungsten (claim 16). 
Consider Claim 14, Layadi teaches the feature is via [0020].
Consider Claim 15, Layadi teaches the first/nucleation layer have a thickness of 20-200 nm [0026]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Layadi (PG Pub 2003/0038369 A1), in view of Sneh (UG Pub 2003/0168001 A1).
Consider Claims 2 and 10, Layadi teaches the coating of base layer/adhesion layer (265) within the feature with metal such as titanium nitride (figure 2, [0025]). 
Layadi does not teach the removing of native oxide form titanium nitride, as base layer of the substrate.
However, Sneh is in the art of forming layers using ALD apparatus (abstract), teaches the forming of titanium nitride layer on a substrate (figure 4), teaches the removal of native oxide from the surface of titanium nitride layer [0109].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Layadi with Sneh to remove native oxide, to reduce carbon and oxygen residual by hydrogen exporter [0109].
Consider Claims 3-4 and 11-12, the combined Layadi (with Sneh) teaches the first layer of nucleation layer, and the third layer of plug portion layer are deposited using chemical vapor deposition (Layadi, [0027]-[0029], claim 22), using multi-chamber tool (Layadi, [0032]), and the removing process is performed using CMP process in fourth chamber (Layadi, [0032]), and the removing/pre-clean of the metal oxide using hydrogen etching/exposure process in fifth chamber (Sneh, [0109]). The combined Layadi (with Sneh) teaches second layer of intermediate layer made of titanium nitride (Layadi, [0021]), and where the barrier layer is made from titanium nitride (Layadi, [0025]), and where the barrier layer is deposited by PVD process (Layadi, [0003]). Therefore, it will be obvious to deposit second/intermediate layer made from titanium nitride with PVD process, following that the position of the barrier layer, with reasonable expectation of success. 

Response to Arguments
Applicant’s arguments, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1-15 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Layadi.
The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.

The applicant argued against the prior art of Layadi, on the ground that the base/barrier layer (265/325) is deposited on a dielectric layer (310/250), where the dielectric layer is not a semiconductor substrate. The examiner note that, the applicant addresses the base/barrier layer as (265/310). However, the reference number (310) refers to the dielectric layer not to the base/barrier layer, see for example paragraph [0023], additionally the reference number (325) refers to the base/barrier layer, see for example paragraph [0025].
However, as seen in figure 2 of Layadi, the base layer (265) is deposited on a semi conductive substrate (210), where the dielectric layer (250) is adjacent to the base layer (265). Therefore, meeting the amended claims.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718